Citation Nr: 1622646	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  10-14 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for right shoulder osteoarthritis and impingement syndrome, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to a rating in excess of 20 percent for the Veteran's service-connected right shoulder osteoarthritis and impingement syndrome.  

In April 2012, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

In November 2012 and September 2015, this matter was remanded for further development.

The issues of service connection for posttraumatic stress disorder (PTSD) and gender dysphoria have been raised by the record in a January 21, 2016 statement.  Based on the record, including a March 2016 letter requesting details regarding stressful military event(s), it appears that the Agency of Original Jurisdiction (AOJ) may be developing the PTSD claim; however, it is unclear to the Board whether the AOJ is taking action on the claim of service connection for gender dysphoria.  In any event, because these issues have not been adjudicated by the AOJ, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the entire claims file and finds that additional development is required before deciding the claim for an increased rating for the Veteran's right shoulder osteoarthritis and impingement syndrome disability.

By way of background, the Veteran injured his right shoulder playing basketball during military service.  In a September 2004 rating decision, the AOJ granted service connection for a right shoulder disability and assigned a 10 percent disability rating, apparently on the basis of right shoulder arthritis established by x-ray findings with noncompensable limitation of motion of the shoulder.  Subsequently, in a November 2004 rating decision, the AOJ increased the assigned disability rating to 20 percent effective from the date of the Veteran's original December 2003 claim.  The decision explained that an additional 10 percent was added to the rating based on functional loss due to pain.  The Veteran's current claim was received in March 2009 and he believes a higher disability rating is warranted for his right shoulder disability.

Turning to the necessary development, additional VA treatment records recently added to the Veteran's claims file reflect his report in May 2016 that he is seeking Supplemental Security Income (SSI) benefits from the Social Security Administration (SSA).  Where VA has actual notice of the existence of records held by the SSA that appear relevant to a pending claim, VA has a duty to assist by requesting those records.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  In this case, the SSA records have not been obtained, but may be pertinent to the increased rating claim on appeal.  These records, as well as ongoing VA treatment records, should be secured on remand.

The Board also finds that consideration of an extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1).  (A January 2016 supplemental statement of the case (SSOC) cited the pertinent regulation, but did not discuss the merits of an extraschedular rating).  Specifically, the Veteran has identified some symptoms associated with his right shoulder disability that are not adequately contemplated by the schedular criteria used to evaluate disability of the shoulder and arm, such as intermittent reports of numbness and tingling in his entire arm from the tip of the shoulder to his fingertips, or pain extending from his shoulder to his elbow, but not below.  

In addition, private treatment records associated with a worker's compensation claim reflect that the Veteran had been working as a laborer on a paint line hanging hooks and reaching to shoulder height when he injured his right shoulder in November 2012 while holding 25 pounds of metal parts.  Although a December 2012 final evaluation report indicates that the Veteran's symptoms from that injury resolved, VA examination reports in December 2012 and January 2016 note right shoulder functional impairment affecting the Veteran's ability to perform occupational tasks, such as overhead activities, weight bearing, push-ups, pulling, and pushing.  Moreover, the April 2009 VA examination also noted that the Veteran's inability to lift any significant weight (20 pounds) over the right arm affected his occupational activities.  

Based on the foregoing, VA must consider whether an extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1) for symptoms of the Veteran's disability that are not contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  This question must be referred to VA's Director of Compensation Services or the Undersecretary for Benefits; the Board cannot adjudicate this question in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's records from the Social Security Administration, including all associated medical records.

2.  Obtain ongoing treatment records from the El Paso VA Healthcare System dating since May 2016.

3.  After the outstanding records have been obtained or determined to be unavailable, refer the issue of entitlement to an extraschedular rating for right shoulder osteoarthritis and impingement syndrome to VA's Director of Compensation Services or the Undersecretary for Benefits for adjudication of entitlement to an extraschedular rating for such disability under 38 C.F.R. § 3.321(b)(1). 

4.  After completion of the above, the AOJ should adjudicate the issue of entitlement to a rating in excess of 20 percent for right shoulder osteoarthritis and impingement syndrome, to include on an extraschedular basis under the provisions of 38 C.F.R. § 3.321(b)(1).  If the benefit sought on appeal remains denied, the AOJ must furnish an SSOC before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




